Case 3:20-cv-13588-MAS-LHG Document 124 Filed 09/29/20 Page 1 of 2 PageID: 2157




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

JEREMY RAYE DESHOTEL ET AL                       CIVIL ACTION NO. 19-cv-373

VERSUS                                           JUDGE JUNEAU

CARDCASH EXCHANGE INC ET AL                      MAGISTRATE JUDGE
                                                 WHITEHURST


                                   JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including

 the written objections filed, and concurring with the findings of the Magistrate Judge

 under the applicable law;

       IT IS ORDERED that the Motion to Sever and Transfer Venue Pursuant to

 28.U.S.C. 1404(a) and Fed. R.Civ. P. 21 or alternatively, to Dismiss for Failure to

 State a Claim [Doc. 62] is GRANTED IN PART AND DENIED IN PART. IT IS

 ORDERED that the motion to sever and transfer Jeremy Deshotel’s claims is

 GRANTED, and Jeremy Deshotel’s claims are severed and transferred to the

 United States District Court for the District of New Jersey.

       IT IS FURTHER ORDERED that the Motion to Sever and Transfer

 Courtney Deshotel’s claims is DENIED, but the Motion to Dismiss Courtney

 Deshotel’s claims for Failure to State a Claim is GRANTED, and all of Courtney

 Deshotel’s claims against CardCash are DENIED AND DISMISSED WITH
Case 3:20-cv-13588-MAS-LHG Document 124 Filed 09/29/20 Page 2 of 2 PageID: 2158




 PREJUDICE.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of

 September, 2020.



                                        ______________________________
                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
